DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a communication dated 1/20/20 in which claims 1-22 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 2, the scope of “crowdfunding cost” is unclear.  Does the cost refer to purchase, deployment, operation and optimization of a base station?  If it is, then the Examiner suggests amending the claim to state crowdfunding purchase, deployment, operation, and optimization of a base station.
In claim 1, line 3, the term “finding value” does not make it clear how value was found.  Does the base station valuation unit possess the value and finding involve locating the value using base station valuation unit or finding is no more than determining value of base station using base station valuation unit?

In claim 1, line 5, it is unclear who is selling at least one share.  Is it a wireless operator or wireless service provider?  It is also not clear if the service provider in “wireless service provider” (in line 8) is the same as operator in “wireless operator’s network”.  
In claim 1, line 6, what is “core network” referring to?
In claim 1, lines 10-12, 14, and 16, does “a base station” refer to a base station in line 3?  If it is, then there is insufficient antecedent basis for this limitation in the claim.
In claim 1, line 10, the scope of “any other third party” is unclear.  Could this simply be a third party?
In claim 1, line 12, the use of “if” makes the limitation conditional and does not positively narrow the scope of the limitation.
In claim 1, line 13, the term “threshold” may be referring to “threshold amount”.  It is not clear what is meant by “some” as in “some duration of time”.
In claim 1, line 15, the investor should be investors.
In claim 1, lines 3-11, the share of a base station or groups of base stations is only available for trading, however, in lines 16-17, the claim refers to trading stock and derivatives of a base station, a base station cluster, a group of base station, a service market, a service region or the whole wireless network.  The complete scope of this limitation is unclear to the Examiner.  This renders the claim indefinite.
In claim 2, line 3, it is unclear who determines a purchase price here.  In line 6, price is determined by a base station valuation unit.  Since, the investor is buying share in lines 2-4, it is possible that a base station valuation unit may determine a specific purchase price, however, when the investor is selling a share in lines 5-7, the investor may not have access to a base station valuation unit since the 
In claim 2, lines 5-7, investor sells share and in line 8 investor resell share to any other investor.  It is not clear whom the investor sells in lines 5-7 and what is meant by reselling by investor one share.  Does reselling involves the selling the share which was sold in lines 5-7.
In claim 2, lines 9, 12, and 15, the scope of “any other” as in “any other investor” is unclear. How does investor in line 2 differs from any other investor in line 9?
In claim 2, lines 12 and 15, the scope of “any other” in “any other share” is unclear.
In claim 2, line 17, the trading unit may be a hardware/software and it is unclear if the “unit” refers to hardware or software.  It is also not clear where the trading unit is located.  
In claim 2, line 19, it is not clear if the trading unit records transaction details in a blockchain. The scope of “any action” is unclear.  
In claim 2, lines 5, 8, 11, 14, 18 and 20, do “a base station” and “a base station cluster” refer to a base station and a base station cluster in lines 2-3?  If it is, then there is insufficient antecedent basis for this limitation in the claim.
In claim 3, lines 3-5, 9-11, 13-17, and 19-20, do “a base station” and “a base station cluster” refer to a base station and a base station cluster in lines 2-3?  If it is, then there is insufficient antecedent basis for this limitation in the claim.
In claim 3, line 15, “a cluster of base stations” should be amended to “the base stations cluster” for clarity.
In claim 3 (and elsewhere, where applicable), line 17, the scope of “any” is not clear.
In claim 3, line 19, “recording calculated value” does not make it clear that the value has been previously calculated. 

In claim 8 (and elsewhere, where applicable), line 3, it is unclear if the “components” refers to hardware or software.  The claim should clearly include hardware to implement the claimed invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of trading stocks and derivatives without significantly more. 
Claim 1 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 1 recites a series of steps, e.g., crowdfunding cost of base station purchase, deployment, operation, optimization; finding value of base station using base station valuation unit which is part of a base station or is a standalone unit residing inside or outside of wireless operator’s network; selling at least one share of a base station or groups of base stations to a single or to a group of investors using trading unit which is part of core network or is a standalone unit residing inside or outside of wireless operator’s network; creating smart contract between investors and wireless service provider, and recording smart contract in blockchain; selling or reselling ownership in a base station, by investor, to any other third party which is interested in having ownership of a base station; optimizing and managing the performance of base station if the profit of the base station is lower than a threshold for some duration of time; sharing total profit of a base station with investors according to profit sharing schedule determined between wireless service provider and investor; trading stocks and derivatives of a base station, a base station cluster, a group of base stations, a service market, a service region or the whole wireless network.  These limitations (with the exception of italicized limitations) describe the abstract idea of trading stock and derivatives which correspond to a certain methods of organizing human activity (fundamental economic practices or principles).  The additional limitations of a base station, base station valuation unit, wireless operator’s network, trading unit, core network, smart contract, wireless service provider, blockchain, and whole wireless network do not restrict the claim from reciting an abstract idea.  Thus, the claim 1 recites an abstract idea (Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a base station, base station valuation unit, wireless operator’s network, trading unit, core network, smart contract, wireless service provider, blockchain, and whole wireless network result in no more than mere instructions to apply the exception using a generic computer component.  Thus, the additional elements of a base station, base station valuation unit, wireless operator’s network, trading unit, core network, smart contract, wireless service provider, blockchain, and whole wireless network are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements (Step 2A, Prong Two: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of a base station, base station valuation unit, wireless operator’s network, trading unit, core network, smart contract, wireless service provider, blockchain, and whole wireless network are all recited at a high level of generality in that it results in no more than simply applying the exception in a generic computer environment.  The additional elements when considered separately and as an ordered combination, do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 1 is not patent eligible.

Claim 2 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 2 recites a series of steps, e.g., buying, by investor, at least one share or derivative contract of a base station, or a base station cluster from wireless service provider at a specific purchase price by paying with any fiat currency, cryptocurrency, precious metals, commodities, stocks; selling, by investor, at least one share or derivative contract of a base station, or a base station cluster at a price determined by base station valuation unit using any fiat currency, cryptocurrency, precious metals, commodities, stocks; reselling, by investor, at least one share or derivative contract of a base station or a base station cluster to any other investor, at a price determined by investor, using any fiat currency, cryptocurrency, precious metals, commodities, stocks; transferring, by investor, at least one share or derivative contract of a base station or base station cluster to any other investor for base station share, any other share, stock, any fiat currency, cryptocurrency, precious metals, commodities; exchanging, by investor, at least one share or derivative contract of a base station or a base station cluster with any other investor for base station share, any other share, stock, any fiat currency, cryptocurrency, precious metals, commodities; using user interface of trading unit to buy, to sell, to resell, to transfer shares or derivative contracts of a base station or a base station cluster; recording any action of buying, selling, reselling, transferring of share or derivative contract of a base station and base station cluster in a blockchain.  These limitations (with the exception of italicized limitations) describe the abstract idea of trading stock and derivatives which correspond to a certain methods of organizing human activity (fundamental economic practices or principles).  The additional limitations of a base station, a base station cluster, wireless service provider, base station valuation unit, user interface, trading unit, and blockchain do not restrict the claim from reciting an abstract idea.  Thus, the claim 2 recites an abstract idea (Step 2A, Prong One: YES).

This judicial exception is not integrated into a practical application because the additional limitations of a base station, a base station cluster, wireless service provider, base station valuation unit, user interface, trading unit, and blockchain result in no more than mere instructions to apply the exception using a generic computer component.  Thus, the additional elements of a base station, a base station cluster, wireless service provider, base station valuation unit, user interface, trading unit, and blockchain are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements (Step 2A, Prong Two: NO).
The claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of a base station, a base station cluster, wireless service provider, base station valuation unit, user interface, trading unit, and blockchain are all recited at a high level of generality in that it results in no more than simply applying the exception in a generic computer environment.  The additional elements when considered separately and as an ordered combination, do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 2 is not patent eligible.
Claim 3 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 3 recites a series of steps, determining selling price for a share/stock or for a derivative contract of base station and base station cluster based on at least one of location of base station, amount of frequency spectrum used by base station, age of base station, number of subscribers base station serves, amount of traffic that base station sends and receives, type of backhaul connection, capacity of backhaul connection, number of sectors, number of antennas, distance to data center, software version running, age of hardware running, number of alarms, key performance indicators, performance counters, type of wireless standard running, type of phones that base station is serving, services and application that base station is sending, receiving, coverage of base station, capacity of base station, average time duration that base station is live, number of current investors, type of current investor, the amount of money raised from investors, share/stock percentage owned by service provider, operational expenditures of base station, amount of financial liability/debt of base station; creating financial stocks/shares for a base station, for a cluster of base stations; creating financial derivative contracts for a base station or for a base station cluster by using any tangible asset or intangible asset of base station or base station cluster as an underlying asset value, and determining value of each derivative contract. recording calculated value of a stock/a share of a base station, and base station cluster and value of a derivative contract of a base station, and base station cluster in a blockchain.  These limitations (with the exception of italicized limitations) describe the abstract idea of trading stock and derivatives which correspond to a certain methods of organizing human activity (fundamental economic practices or principles).  The additional limitations of a base station, a base station cluster, antennas, data center, software version, hardware, phones, application, service provider, tangible asset or intangible asset, and a blockchain do not restrict the claim from reciting an abstract idea.  Thus, the claim 3 recites an abstract idea (Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a base station, a base station cluster, antennas, data center, software version, hardware, phones, application, service provider, tangible asset or intangible asset, and a blockchain result in no more than mere instructions to apply the exception using a generic computer component.  Thus, the additional elements of a base station, a base station cluster, antennas, data center, software version, hardware, phones, application, service provider, tangible asset or intangible asset, and a blockchain are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements (Step 2A, Prong Two: NO).
The claim 3 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of a base station, a base station cluster, antennas, data center, software version, hardware, phones, application, service provider, tangible asset or intangible asset, and a blockchain are all recited at a high level of generality in that it results in no more than simply applying the exception in a generic computer environment.  The additional elements when considered separately and as an ordered combination, do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 3 is not patent eligible.
Dependent claims 4-22 further define the abstract idea that is present in the independent claims 1-3, thus correspond to a Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above.  Dependent claims do not include additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 1-22 are not patent-eligible.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693